          Case 1:20-cv-00191-CRH Document 14 Filed 11/23/20 Page 1 of 1




                         IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF NORTH DAKOTA

Darrell Graf,                          )
                                       )
                Plaintiff,             )
                                       )       ORDER
       vs.                             )
                                       )
Sara Sorenson; Jeff Jenner; Austin     )
Hoffman; David Ackerman;               )
Donald Kallenberger; Rodney            )       Case No. 1:20-cv-191
Hoffman,                               )
                                       )
                Defendants.            )


       On October 14, 2020, plaintiff initiated the above-captioned action pro se. (Doc. No. 1). On

November 4, 2020., Defendant filed a Motion to Dismiss. (Doc. No. 7). On November 12, 2020,

plaintiff filed notice of his consent to the Magistrate Judge’s exercise of jurisdiction. (Doc. No. 9).

On November 20, 2020, plaintiff filed what the court construes as a notice of voluntary dismissal.

(Doc. No. 13). In light of this notice, the court ORDERS that the above-captioned action be

DISMISSED without prejudice.

       IT IS SO ORDERED.

       Dated this 23rd day of November, 2020.

                                               /s/ Clare R. Hochhalter
                                               Clare R. Hochhalter, Magistrate Judge
                                               United States District Court
